Per Curiam. The appellee, Heather A. Denton, was suspended by the University of Central Arkansas (UCA) for violation of its policy prohibiting possession of firearms on the UCA campus. The Faulkner Chancery Court found the rule pursuant to which Ms. Denton was punished to be unconstitutional and stated that any attempt by UCA to enforce the rule after April 16, 1993, would be punishable as contempt. UCA asks us to stay the Chancery Court’s order, contending that our refusal to do so will leave it with no enforceable policy restricting possession of firearms on its campus. Ms. Denton responds that we are unlikely to reverse the order and if we stay it she will be harmed by being prevented from registering at UCA in the fall and thus lose her academic scholarship and valuable education time.  Rules of the Arkansas Supreme Court and Court of Appeals 8. deals with supersedeas bond upon staying a trial court order. The Rule does not provide a standard by which we are to consider requests for such stays, but the implication is that we have discretionary authority to issue a stay. We have done so in the past, and often without comment we have issued such orders. Our consideration of a motion to stay includes preservation, if possible, of the status quo ante and the matter of prejudicial effect of the passage of time necessary to decide the case here. The motion to stay the judgment is denied. Hays and Brown, JJ., dissent.